     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

United States of America,

      Plaintiff/Respondent,
v.                                                 MEMORANDUM OPINION
                                                         AND ORDER
                                                   Crim. No. 15-049 (07) (MJD)
Guled Ali Omar,

      Petitioner/Petitioner.



       Andrew R. Winter, Assistant United States Attorney, Counsel for
Plaintiff/Respondent.

      James M. Ventura and C. Justin Brown, Counsel for Defendant/Petitioner.



      This matter is before the Court on Petitioner’s motion to vacate or correct

an illegal sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 914.)

I.    Background


      On June 3, 2016, a jury found Petitioner guilty on all counts in the

Superseding Indictment: Count 1, Conspiracy to Murder Outside the United

States; Count 2, Conspiracy to Provide Material Support to a Designated Foreign

Terrorist Organization; Count 3, Attempting to Provide Material Support to a

Designated Foreign Terrorist Organization; Count 4, Attempting to Provide


                                         1
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 2 of 25




Material Support to a Designated Foreign Terrorist Organization; and Count 10,

Attempted Financial Aid Fraud. (Doc. No. 594.)


      Prior to sentencing, a presentence investigation report (“PSR”) was

prepared. As set forth in the PSR, the base offense level for Count 1, Conspiracy

to Murder, is 33 pursuant to U.S.S.G. § 2A1.5(b)(1). A twelve-level enhancement

was then applied pursuant to § 3A1.4(a) because the crime of conviction involved

or was intended to promote a federal crime of terrorism. In addition, § 3A1.4(b)

provides that where the terrorism enhancement applies, the Petitioner’s criminal

history category shall be VI. An additional two-level enhancement was applied

for obstruction of justice pursuant to § 3C1.1, based on Petitioner’s testimony at

trial, where the Court found:


      The Defendant’s false testimony was calculated to protect himself and his
      co-conspirators, as well as his fellow ISIL members that are still engaged in
      committing terrorist acts. The Defendant’s statements were further
      designed to denigrate the cooperating defendants who opted to speak out
      about the nature and extent of the conspiracy and the Defendant’s role in
      it. The Court thus finds that the Defendant obstructed justice by providing
      such false testimony to the jury, therefore the obstruction enhancement is
      warranted.


(Doc. No. 829 (Sentencing Memoranda and Opinion at 9).) As a result, the total

offense level was determined to be 47, which was the greatest of the adjusted


                                         2
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 3 of 25




total offense levels for Petitioner’s convictions. The offense level was then

reduced to 43 pursuant to Chapter 5, Part A (comment n.2.) The resulting

applicable guideline range based on a total offense level 43, criminal history

category VI was found to be life imprisonment.


      Trial counsel filed a sentencing position brief in which he objected to the

application of the terrorism enhancement and the obstruction of justice

enhancement. (Doc. No. 708.) Counsel also filed a motion for downward

departure/variance. (Doc. No. 710.) The Court overruled Petitioner’s objections

and adopted the guideline calculation set forth in the PSR. (Doc. No. 829

(Sentencing Memorandum and Opinion).) In consideration of the sentencing

factors set forth in 18 U.S.C. § 3553(a), the Court varied from the applicable

guideline range of life imprisonment and sentenced Petitioner to 420 months

imprisonment on Count 1, 180 months on Counts 2, 3 and 4 and 60 months on

Count 10, to be served concurrently. Petitioner’s convictions and sentence were

affirmed on appeal. United States v. Farah et al., 899 F.3d 608 (8th Cir. 2018)

reh’g and reh’g en banc denied, (Oct. 1, 2018).


      On December 23, 2019, Petitioner filed the instant motion pursuant to 28

U.S.C. § 2255 to vacate, set aside or correct his sentence. In this motion,


                                          3
      CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 4 of 25




Petitioner has asserted a number of claims based on ineffective assistance of

counsel.


II.    Standard of Review


       Under 28 U.S.C. ' 2255, A[a] prisoner in custody under sentence . . .

claiming the right to be released upon the ground that the sentence was imposed

in violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence . . . or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set

aside or correct the sentence.@ 28 U.S.C. ' 2255(a). Section 2255 is intended to

provide federal prisoners a remedy for jurisdictional or constitutional errors.


Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir. 2011). It is not intended to

be a substitute for appeal or to relitigate matters decided on appeal. See Bousley

v. United States, 523 U.S. 614, 621 (1998); Davis v. United States, 417 U.S. 333,

346-47 (1974).


       Relief under 28 U.S.C. ' 2255 is reserved for transgressions of

constitutional rights and for a narrow range of injuries that could not have been

raised on direct appeal and, if uncorrected, would result in a complete

miscarriage of justice. A movant may not raise constitutional issues for the first
                                          4
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 5 of 25




time on collateral review without establishing both cause for the procedural

default and actual prejudice resulting from the error. United States v. Apfel, 97

F.3d 1074, 1076 (8th Cir. 1996) (citations omitted). Claims of ineffective assistance

of counsel may constitute the “cause and prejudice” required to excuse otherwise

procedurally defaults claims. Boysiewick v. Schriro, 179 F.3d 616, 619 (8th Cir.

1999).


         Petitioner is entitled to an evidentiary hearing on his petition Aunless the

motion and the files and records of the case conclusively show that the prisoner

is entitled to no relief.@ 28 U.S.C. ' 2255(b). A[A] petition can be dismissed

without a hearing if (1) the petitioner=s allegations, accepted as true, would not

entitle the petitioner to relief, or (2) the allegations cannot be accepted as true

because they are contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.@ Engelen v. United States, 68 F.3d 238, 240 (8th

Cir. 1995) (internal citations omitted).


         Based on the record, the Court finds that Petitioner has not demonstrated

that he is entitled to an evidentiary hearing because he has failed to demonstrate

that he is entitled to relief with respect to claims 2 through 9, and because the




                                            5
       CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 6 of 25




allegations supporting claim 1 cannot be accepted as true because they are

contradicted by the record and are inherently incredible.


III.    Discussion


        A. Ineffective Assistance of Counsel

        Claims of ineffective assistance must be scrutinized under the two-part test

set forth in Strickland v. Washington, 466 U.S. 668 (1984). Under the Strickland

test, Petitioner must prove that: 1) counsel’s representation was deficient; and 2)

counsel’s deficient performance prejudiced Petitioner’s case. Kingsberry v.

United States, 202 F.3d 1030, 1032 (8th Cir. 2000) reh’g and reh’g en banc denied,

(March 28, 2000).

        To satisfy the first prong of the Strickland test, Petitioner must show that

counsel’s representation fell below an objective standard of reasonableness under

professional norms. Strickland, 466 U.S. at 688. The inquiry should be whether

counsel’s assistance was reasonable considering all the circumstances

surrounding the case. Id. Judicial scrutiny of counsel’s performance should be

highly deferential, and the general presumption is that counsel’s conduct “falls

within the wide range of reasonable professional assistance.” Id. at 689.




                                           6
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 7 of 25




      To satisfy the second prong under the Strickland test, Petitioner must

show that but for counsel’s errors, the outcome of the proceedings would have

been different. Id. at 691.


             1. Ineffective Assistance During and in Relation to Plea
                Negotiation


      Petitioner asserts that trial counsel was ineffective with respect to

Petitioner’s efforts to plead guilty in this case. He claims that at various points

after his arrest and before trial, he desired to enter into plea negotiations with the

government and that he repeatedly told trial counsel he wanted to plead guilty.

(Petitioner Aff. ¶ 2.) Petitioner was initially charged with conspiring and

attempting to provide material support to a terrorist organization; charges which

carried a maximum term of imprisonment of fifteen years. Petitioner admits that

counsel made overtures to the government regarding plea negotiations, but that

the government did not have an offer to extend Petitioner because it believed

Petitioner was more culpable than his codefendants.


      The government asserts that early in this case, it informed all defendants

and their counsel that a window existed in which they could resolve their case

with a guilty plea to the charge of conspiracy to provide material support to a


                                          7
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 8 of 25




terrorist organization because a second superseding indictment was forthcoming

alleging defendants conspired to commit murder outside the United States; a

charge that carries a statutory maximum penalty of life in prison. The

government also informed defendants and their counsel that if the second

superseding indictment were filed, any resolution of the case would have to

involve a guilty plea to the murder charge.


      On August 24, 2015, before the second superseding indictment was filed,

the government afforded Petitioner and his counsel a reverse proffer, which

summarized the evidence against Petitioner to ensure he understood the case

against him and to aid him in assessing whether or not to plead guilty. The

government asserts that at this reverse proffer, Petitioner was informed that the

government would not extend a plea offer to Petitioner, but that if he was

interested in resolving the case, he could propose terms on which his case would

be resolved. Petitioner claims that contrary to his wishes, trial counsel did not

submit such a proposal.


      A superseding indictment was filed on October 21, 2015 that charged

Petitioner with the conspiracy to murder charge. Petitioner claims that counsel

advised him that he could not plead guilty to the murder charge because such


                                         8
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 9 of 25




charge was not supported by the facts of the case. Petitioner seeks to support

this claim by a letter signed by counsel for Petitioner and four codefendants, in

which counsel inquired into the willingness of the government to reach a plea

agreement to counts other than the conspiracy to murder count. (Doc. No. 914-

3.) The letter proposed the following: “Upon entry of a plea and at the time of

sentencing, the United States would dismiss all charges filed pursuant to 18

U.S.C. § 956(a), and any additional charges to be negotiated. The Defendants are

not willing or able to plead to the § 956(a) charge because they would not be able

to establish a proper factual basis for the plea and because undersigned counsel

would not advise them to enter a plea to this charge.” (Id.)


      Petitioner further claims that counsel did not inform him that he could

plead guilty without a plea agreement. Had he known this, Petitioner asserts he

would have pleaded guilty – either before or after the second superseding

indictment – and received credit for acceptance of responsibility and a more

lenient sentence. (Petitioner Aff. ¶ 5.)


      The government asserts that the record does not support Petitioner’s

claims that had trial counsel properly advised him of his right to plead guilty

without a plea agreement, or proposed a plea offer to the government, he would


                                           9
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 10 of 25




have pleaded guilty. In support, the government has submitted an unsworn

letter from trial counsel in which he states that Petitioner’s claims that Petitioner

advised counsel that he wanted to plead guilty and instructed him to seek a plea

agreement are categorically untrue. (Gov’t Ex. 4 ¶ 1.) Trial counsel further

asserts that he did advise Petitioner that pleading guilty to all charges in the

indictment was an option. (Id. ¶ 2.) Counsel further concedes that Petitioner

repeatedly authorized him to explore plea negotiations, but Petitioner never

expressed a willingness to plead guilty. (Id.) Counsel further asserts that had

Petitioner expressed a desire to plead guilty, he would have informed the

government and the Court. (Id. ¶ 5.) However, Petitioner repeatedly told

counsel that providing a factual basis for a plea would be a problem, because he

did not believe he committed a crime. (Id.)


      The government further asserts that this claim has no merit because

Petitioner has failed to identify what he was willing to plead guilty to or what

sentence he would agree to. Further, Petitioner cannot show prejudice because

the record shows that Petitioner, then and now, is steadfastly maintaining his

innocence.




                                          10
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 11 of 25




      The Court finds this claim to be without merit. A defendant who

maintains his innocence throughout all stages of the proceedings and shows no

indication he would admit his guilt undermines his claim that he would have

pleaded guilty if he had received better advice from counsel. See Sanders v.

United States, 341 F.3d 720, 723 (8th Cir. 2003) (finding the record did not

support petitioner’s claim that he would have pleaded guilty if he had been

properly advised by counsel as petitioner denied his guilt throughout

proceedings); Chesney v. United States, 367 F.3d 1055, 1059-60 (8th Cir. 2004)

(“We interpret the district court's ruling to mean that having personally observed

Chesney's extensive trial testimony, in which he adamantly denied guilt, the

court did not believe that Chesney would have pleaded guilty under the

government's pre-trial offer, even assuming he won the inevitable swearing

contest with his trial counsel about whether the plea offer was communicated.

We find no error in the district court's conclusion.”).


      Here, as in Chesney, the Court does not find credible Petitioner’s claim

that had he been given proper advice from counsel, he would have pleaded

guilty before or after the second superseding indictment was filed. Petitioner

maintained his innocence throughout these proceedings. His belief in his


                                         11
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 12 of 25




innocence and his unwillingness to plead guilty early in the proceedings is

reflected in correspondence from counsel. (Doc. No. 946 (Bruder Ex. 1 (email

from trial counsel to counsel for co-defendants that “Guled basically thinks he’s

not guilty”)); Ex. 2 (September 3, 2015 letter from trial counsel to Petitioner,

affirming Petitioner’s position that he would was not willing to strike a deal with

the government or provide substantial assistance).)


      At trial, he testified on his own behalf and repeatedly lied, under oath, to

protect himself, his co-conspirators, and fellow ISIL members that were still

engaged in committing terrorist acts. He also lied on the stand to denigrate those

defendants who chose to cooperate with the government. At sentencing, the

Court also found that Petitioner was not credible during his allocution based on

the Court’ knowledge of the evidence presented at trial and of Petitioner’s family

– which included a brother that joined al Shabaab, a brother that was convicted

on the charge of threatening federal officers and a person assisting federal

officers when those officers were attempting to interview family members of the

Petitioner after Petitioner was prevented from boarding a flight, and another

brother that was shot multiple times by a Somali gang. (Doc. No. 872 (Sent. Tr. at

23-4, “So everything that you have said here I don’t believe.”).)


                                          12
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 13 of 25




      Further, the record is clear that Petitioner was informed by the

government that it was not offering him a plea deal, that he could propose terms

on which to resolve his case, and that a superseding indictment was forthcoming

that would include a charge that greatly enhanced his exposure to significantly

greater sentence.


      The Court also does not find credible his claim that he would have entered

a straight plea to the charge of conspiracy to murder outside the United States.

Petitioner admits the applicable guideline range for that count would have been

360 months to life in prison. (Doc. No. 952 (Reply Brief at 11).) Under such

circumstances, the Court does not find it credible that he would have pleaded

guilty without an agreement as to a cap on sentencing.


            2. Failure to Challenge Terrorism Enhancement/Criminal History

      Petitioner further claims that trial counsel was ineffective for failing to

challenge his criminal history, which was raised to a category VI by application

of the terrorism enhancement set forth in U.S.S.G. § 3A1.4(b). Petitioner

acknowledges that counsel did object to the application of the terrorism

enhancement, but the basis for that objection was that Petitioner’s conduct was

not intended to influence the action of any nation-state and thus did not fall


                                         13
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 14 of 25




under the purview of the enhancement. (Doc. No. 914-1 at 32 n. 16.) Instead,

counsel should have based the objection on the resulting criminal history

category and should have moved for a downward departure based on a criminal

history category that overstated his actual criminal history.


      The Court finds that even if trial counsel had moved for a downward

departure based on criminal history pursuant to § 4A1.3(b)(1), the applicable

guideline range for a total offense level 43, criminal history category I, is life

imprisonment. In addition, trial counsel submitted a Position on Sentencing in

which he objected to the application of the terrorism enhancement on multiple

grounds, including that the application would convert Petitioner from a category

I to a category VI offender subjecting him to a significantly higher guideline

range. (Doc. No. 78 at 6.) Further, counsel filed a motion for a downward

variance/departure asking the Court to impose a sentence of no more than 15

years, as such a sentence would serve the sentencing purposes of 18 U.S.C.

3553(a). Accordingly, based on the record in this case, Petitioner’s claim of

ineffective assistance of counsel based on a failure to challenge criminal history is

without merit, as Petitioner cannot show he was prejudiced by alleged error of

counsel.


                                          14
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 15 of 25




             3. Failure to Object to Voir Dire Questions

      Petitioner claims that trial counsel was ineffective for failing to object to

the form of voir dire in general, and specifically, to voir dire questions that

allowed prospective jurors to self-determine their ability to be fair and impartial.

For example, the Court asked one prospective juror “Q: Dealing with your

feelings or thoughts about terrorism, is there anything about that that’s going to

keep you from being a fair and impartial juror? A: No.” (Doc. No. 848 (Tr. at

165).) Petitioner asserts similar exchanges took place with other prospective

jurors, and that the Court did not follow up to determine the prospective jurors’

feelings about terrorism. Petitioner further asserts that because the Court did not

ask follow-up questions, trial counsel should have done so.


      [T]he question whether a venireman is biased has traditionally been
      determined through voir dire culminating in a finding by the
      trial judge concerning the venireman's state of mind.... [S]uch a finding is
      based upon determinations of demeanor and credibility that are peculiarly
      within a trial judge's province. Such determinations [are] entitled to
      deference....”

United States v. Nelson, 347 F.3d 701, 710–11 (8th Cir. 2003) (quoting Wainwright

v. Witt, 469 U.S. 412, 428–29 (1985)). “Because the trial judge is in

the best position to analyze the demeanor and credibility of a venireman, we will




                                          15
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 16 of 25




not reverse a court's ruling absent an abuse of discretion.” Id. (quoting United

States v. Ortiz, 315 F.3d 873, 888 (8th Cir. 2002)).

      A trial court “abuses its discretion when the overall examination of the

prospective jurors and the charge to the jury fails to protect that defendant from

prejudice or fails to allow the defense to intelligently use its preemptory

challenges.” United States v. Granados, 1117 F.3d 1089, 1092 (8th Cir. 1997).

Where a case involves sensitive issues such as racial bias, the better practice is to

“direct probing questions touching areas of possible prejudice to each individual

juror.” Bear Runner, 502 F.2d at 911.

      In this case, the Court questioned each prospective juror individually, and

asked specific questions going to bias, such as whether the prospective juror had

contact with minority groups and whether the contacts were favorable,

unfavorable or a mixed bag. (See eg. Doc. No. 849 (Tr. at 156).) The Court then

asked whether the prospective jurors had contact with Somali Americans. (Id. at

157.) The Court then followed up with questions as to whether the prospective

jurors could be fair and impartial in light of the fact that the trial involved

terrorism charges. (Id.) Depending on the responses to the questions posed, the

Court exercised its discretion by excusing the prospective juror or allowing them



                                           16
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 17 of 25




to remain on the panel. Accordingly, the Court finds that Petitioner has failed to

demonstrate that the manner in which the Court conducted voir dire violated his

right to a fair and impartial jury under the Sixth Amendment. As a result,

Petitioner cannot show that trial counsel’s failure to object to the manner in

which voir dire was conducted, or to ask follow-up questions, fell below an

objective standard of reasonableness, and he cannot show that but for such

failure, there is a reasonable likelihood that the result of the trial would have

been different.


             4. Failure to Object to Jury Panel

       Petitioner claims that trial counsel was ineffective for failing to object to

the jury panel as not representing a fair cross-section of the community. He

asserts that at the time of trial, there were approximately 57,00 people of Somali

heritage living in Minnesota, and that 7.2% of Minnesota’s population was black

or African American. Yet, according to Petitioner’s affidavit: “To the best of my

recollection, there were only two or three black prospective jurors in the entire

jury panel, and the impaneled jury consisted only of white jurors.” (Petitioner

Aff. ¶ 7.)




                                           17
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 18 of 25




      To succeed on this claim, Petitioner must show: that the group alleged to

be excluded is a distinctive group in the community; that the representation was

not reasonable in relation to the number of such persons in the community; and

that this underrepresentation is due to systemic exclusion in the jury-selection

process. Duren v. Missouri, 439 U.S. 357, 364 (1979).


      Pursuant to the Jury Plan for the District of Minnesota, prospective jurors

are selected from voter registration lists, driver’s license lists and state

identification card holder lists. The court uses the voter registration lists as the

primary source of names for federal court juries and supplements with the other

above-named lists. www.mnd.uscourts.gov/sites/mnd/files/Jury-Selection-

Plan.pdf. Thus, to meet the third element of the Duren test, Petitioner must

show that blacks or Somali Americans faced obstacles to voter registration in

Minnesota. See United States v. Rodriquez, 581 F.3d 775, 790 (8th Cir. 2009)

(“Absent proof that Native Americans, in particular, face obstacles to voter

registration in presidential elections, [e]thnic and racial disparities between the

general population and jury pools do not by themselves invalidate the use of

voter registration lists and cannot establish the systematic exclusion of allegedly




                                           18
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 19 of 25




under-represented groups.”) (quoting United States v. Morin, 338 F.3d 838, 844

(8th Cir. 2003)).


      Petitioner has put forth no evidence to show that blacks or Somali

Americans face obstacles to voter registration, or to obtain a driver’s license or

state identification card. As a result, Petitioner cannot show that trial counsel’s

failure to object to the jury panel fell below an objective standard of

reasonableness, and he cannot show that but for such failure, there is a

reasonable likelihood that the result of the trial would have been different.


             5. Failure to Object to Improper Statements by the Government

      Petitioner also claims that trial counsel was ineffective for failing to object

to questions posed by the government during cross-examination of Petitioner.

Petitioner claims that the government asked Petitioner why one prosecution

witness, Ibrahim Bashi, wanted a photo of his son when he got off the stand in an

attempt to get Petitioner to confirm that his son, Yusuf Jama, had been killed in

Syria after joining ISIL. The government further asked Petitioner if he knew

what happened to Bashi’s son, Ahmed Bashi, whom his father believed was

killed in Somalia, when Petitioner had already testified that he did not know

what happened to Ahmed Bashi.


                                         19
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 20 of 25




      Petitioner asserts trial counsel should have objected to these questions on a

number of bases: outside the scope of direct examination, irrelevant, speculation,

opining on the credibility of another witness, and because such questions were

intended to villainize Petitioner by suggesting he was responsible for the deaths

of Bashi’s sons.


      In response, the government asserts the questions were not improper. The

questions concerning Yusuf Jama were to challenge Petitioner’s testimony that

co-conspirator Abdirizak Warsame informed Petitioner of Jama’s plan to travel

to Syria, despite evidence presented at trial that Petitioner had provided Jama

information about traveling and encouraged Jama to join ISIL. Further, the

questions concerning Ahmed Bashi were to challenge Petitioner’s testimony in

light of the evidence that had been presented that Petitioner assisted Bashi in his

travels overseas to join Al Shabab. Finally, the government asserts that the

questions at issue were not asked to force Petitioner to vouch for the truthfulness

of Ibrahim Bashi, but to determine whether Petitioner disputed facts in the

record.


      Even assuming the government’s questions were improper and required

Petitioner to vouch for the credibility of another witness, Petitioner must still


                                         20
     CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 21 of 25




show he was prejudiced as a result. United States v. Harrison, 585 F.3d 1155,

1159 (9th Cir. 2009) (finding prosecution erred by requiring defendant to vouch

for the credibility of another witness, but finding no prejudice given the

overwhelming evidence supporting his conviction). In this case, the Court finds

there was overwhelming evidence presented at trial supporting Petitioner’s

convictions. Accordingly, Petitioner cannot show that the results of his trial

would have been different if trial counsel had objected to the above questions at

trial.


               6. Improperly Eliciting Prejudicial Testimony

         Petitioner asserts that trial counsel was ineffective by not objecting to

testimony at trial that Petitioner went to a gun firing range. During cross-

examination of Abdullahi Yusuf, the following exchange took place between trial

counsel and Yusuf concerning Yusuf’s testimony that the co-conspirators played

paintball as a way of military training:


         Q: All right. And if it was military options – or military training, didn’t
         you have some better options available to you?
         A: Such as:
         Q: Well, maybe you could go to a shooting range and learn how to actually
         fire a weapon?
         A: That’s been done before.

                                            21
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 22 of 25




       Q: Okay. Wasn’t done by this group that night was it?
       A: Not that night, no.
       Q: Okay. And, in fact, I don’t believe you’ve ever told the FBI about any
       attempt to learn how to fire a weapon?
       A: I’m pretty sure I mentioned that No. 3, Abdirahman Bashir, and No. 13,
       Guled Omar, went to a firing range together.
(Doc. No. 853 (Tr. at 888).)


       Petitioner argues it was error for counsel to elicit such testimony and that

there was no strategic reason for eliciting this testimony. The government

responds that the questions posed to the government witness by trial counsel

were to establish prior inconsistent statements by said witness, which is a sound

trial strategy.


       The Court finds that Petitioner cannot show he was prejudiced by this

testimony, given the overwhelming evidence at trial supporting his convictions,

including taped conversations in which Petitioner can be heard stating he

wanted to fire shoulder-mounted rockets at enemies of ISIS and that “AKs and

RPGs, that’s what we’re supposed to be playing with.” (Trial Ex. 229 and 230.)


Accordingly, the Court finds this claim to be without merit.




                                         22
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 23 of 25




             7. Failure to Sequester and Call Witnesses at Trial

      Petitioner also claims that trial counsel was ineffective for failing to

sequester and call as witnesses his mother and sister who would have

corroborated some critical aspects of his testimony and serve as character

witnesses on his behalf. Petitioner provides no specifics, however, as to how

these witnesses would have corroborated critical aspects of his testimony.


      Again, assuming it was error to not sequester Petitioner’s mother and

sister so that they could be called as witnesses, Petitioner has not demonstrated

prejudice given the overwhelming evidence supporting his convictions. As a

result, Petitioner cannot show that but for such failure, there is a reasonable

likelihood that the result of the trial would have been different.


             8. Cumulative Ineffective Assistance of Counsel

      Petitioner asserts that each individual error, when considered

cumulatively, requires this Court to vacate his convictions or sentence. Petitioner

acknowledges that the Eighth Circuit has rejected the cumulative error doctrine

in United States v. Stewart, 20 F.3d 911, 917-18 (8th Cir. 1994), but asserts that the

holding in Stewart runs afoul of Strickland.




                                          23
      CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 24 of 25




        Petitioner has presented no authority in support of the argument that the

Stewart decision runs afoul of Strickland. In fact, Stewart remains the controlling

law in the Eighth Circuit. See e.g. Wainwright v. Lockhart, 80 F.3d 1226, 1233

(8th Cir. 1996); United States v. Seng Xiong, No. 16-cr-167 (SRN/HB), 2020 WL

733407, at *23 (D. Minn. Feb. 13, 2020). Accordingly, based on Stewart, the Court

finds this claim is without merit.


              9. Ineffective Assistance of Appellate Counsel

        Petitioner asserts that on appeal, counsel was ineffective for failing to raise

the issue related to the Court’s refusal to strike a juror for cause, who admitted

he could have trouble staying attentive throughout the trial. (Doc. No. 849 (Tr. at

295, 332).) This juror ultimately was a member of the impaneled jury. Petitioner

does not claim, however, that said juror actually had trouble staying attentive

during the trial. Accordingly, the Court finds that Petitioner has failed to

demonstrate prejudice as a result of the above juror being part of the impaneled

jury.


IV.     Certificate of Appealability


        With regard to the procedural rulings in this Order, the Court concludes

that no Ajurists of reason would find it debatable whether the petition states a

                                           24
    CASE 0:15-cr-00049-MJD-HB Document 959 Filed 07/31/20 Page 25 of 25




valid claim of the denial of a constitutional right;@ nor would Ajurists of reason . . .

find it debatable whether the district court was correct in its procedural ruling.@

Slack v. McDaniel, 529 U.S. 473, 484 (2000). With regard to the decision on the

merits, the Court concludes that no Areasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.@ Id.


      IT IS HEREBY ORDERED that:


      1. Petitioner’s Motion to Vacate Under § 2255 [Doc. Nos. 914 and 918] is

          DENIED; and

      2. No Certificate of Appealability shall issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: July 31, 2020                     s/ Michael J. Davis
                                        Michael J. Davis
                                        United States District Court




                                           25
